Citation Nr: 0124657	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on housebound status.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied special monthly pension 
benefits based on the need for regular aid and attendance or 
on housebound status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has no service-connected disability.  He is 
in receipt of pension benefits based on:  spinal stenosis, 
status post laminectomy and foraminotomy, L4-5 and L5-S1, 
rated 60 percent disabling; degenerative joint disease of the 
right knee, postoperative, rated 20 percent disabling; and 
hypertension rated 10 percent disabling.  The combined non-
service-connected disability rating is 70 percent.  

3.  The veteran is not blind, he is not bedridden, and he is 
not a patient in a nursing home.  It is not shown that his 
disabilities render him unable to adequately tend to the 
needs of daily living without the regular assistance of 
another person or render him unable to protect himself from 
the hazards or dangers inherent in his daily environment. 

4.  The veteran does not have a single disability rated or 
ratable at 100 percent and is not shown to be confined to the 
premises of his home.




CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or on housebound status have 
not been met.  38 U.S.C.A. §§ 1502(b)(c), 1521(d)(e), 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.351, 3.352(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By June 1995 rating decision the veteran was granted 
entitlement to a non service-connected disability pension.

In December 1999 the veteran submitted an Application for 
Compensation or Pension (VA Form 21-526) in which he listed 
no recent treatment.  The veteran requested that the 
application be changed to "disability pension".  

In a December 1999 letter the RO advised the veteran that he 
was currently receiving the maximum VA pension payment for a 
single veteran with no income, and that if he would like to 
apply for an increased evaluation to include aid and 
attendance, he was to complete the enclosed VA Form 21-4138.

Received from the veteran in January 2000 was a Statement in 
Support of Claim (VA Form 21-4138) in which he reported he 
would like to apply for "an increased evaluation to include 
aid and attendance".  

On VA examination in February 2000 the veteran reported that 
he was divorced and had two children, and lived with his 92 
year old mother.  His last job was in 1990, and that up until 
that time he worked at UCLA for 24 years.  He complained of 
increasing pain, weakness, and stiffness in his knee and low 
back.  He claimed his right knee swelled three to four times 
a week, and that he had locking and the knee gave away 
easily.  In the lower back he had constant pain and weakness, 
with stiffness and lack of endurance.  He reported that he 
could stand and sit only for short periods of time because of 
the pain.  He denied ever using crutches, braces, canes, or 
corrected shoes.  He denied any constitutional symptoms of 
inflammatory arthritis, however he believed that his overall 
status and functional ability were progressively getting 
worse.  He reported that his limitation of motion was getting 
worse and he could do less and less over time.  The examiner 
indicated that the veteran did not need an attendant or home 
health nurse to come into the house to assist him, and he 
lived with his mother and helped take care of her, as she is 
elderly and feeble.  

On VA examination in February 2000, the veteran reported that 
he did all the cooking in the house, did all the ordinary 
yard work, and did small odd jobs around the house.  He was 
not restricted to his home or immediate vicinity, and he had 
his own car and used that almost everyday.  He has not 
recently been hospitalized and he was not permanently 
bedridden.  He did not know what his best corrected vision 
was, as he had never been to an optometrist.  It was noted 
that he seemed capable of managing his own benefit payments 
and did all of the physical management for him and his 
mother.  He was not sure if he could protect himself from a 
hazard with the daily environment of the house, but he could 
get up and walk approximately half a mile at one time.  His 
only pathological problem was related to his musculoskeletal 
deficits and dizziness that "comes and goes".  He denied any 
bowel or bladder problems, any loss of memory, any inability 
to ambulate or perform self care.  He reported that he did 
all of his own personal hygiene.  On a typical day, he walked 
around the house, did a few odd jobs, did the cooking and 
cleaning, and walked 60 yards to his mailbox.  He would also 
ride a stationary bike and sit for awhile.  The diagnoses 
included degenerative joint disease, degenerative disc 
disease, lumbosacral stenosis, history of right knee fracture 
with three subsequent surgeries, history of labile 
hypertension and occasional dizziness, and status post L5-S1 
laminectomy in March 1995.

Received in January 2001 was a Report of Operation, from the 
West Los Angeles VA Medical Center, showing that the veteran 
underwent L4 and L5 laminectomies, L5-S1 diskectomy, and L4-5 
and L5-S1 foraminotomies.

Analysis

A veteran who is permanently disabled and has established 
entitlement to pension benefits may be awarded a higher rate 
of pension based on the need for regular aid and attendance 
or on housebound status.  38 U.S.C.A. §§ 1521(d)(e).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The veteran will be considered 
in need of regular aid and attendance if he is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b)(c)

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  the inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

A veteran who is not in need of aid and attendance will be 
entitled to housebound benefits if in addition to having a 
single permanent disability rated or ratable at 100 percent 
disabling, the veteran has additional disability or 
disabilities ratable at 60 percent or more or is permanently 
housebound by reason of the disability or disabilities.  The 
additional disability or disabilities must be separate and 
distinct from the permanent disability rated as 100 percent 
disabling and must involve different anatomical segments or 
bodily systems.  A veteran may also be considered permanently 
housebound if it is shown that the veteran is substantially 
confined to his or her dwelling and the immediate premises, 
or if institutionalized, to the ward or clinical area, and it 
is reasonably certain that the disability or disabilities as 
well as the confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d)(2).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under § 3.352(a); that eligibility required at least 
one of the enumerated factors be present, and that because 
the regulation provides that "[t]he particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole," the "particular personal function" must be one of 
the enumerated factors.

The Board notes that the veteran currently receives non-
service connected pension benefits for spinal stenosis, 
status post laminectomy and foraminotomy, L4-5 and L5-S1, 
rated 60 percent disabling; degenerative joint disease of the 
right knee, postoperative, rated 20 percent disabling; and 
hypertension rated 10 percent disabling.  The combined non-
service-connected disability rating is 70 percent.  It has 
not been alleged that any of the veteran's disabilities are 
improperly rated.

The Board notes that to establish entitlement to aid and 
attendance benefits, it must be demonstrated that the veteran 
meets the statutory and regulatory criteria which are set out 
above.  In considering whether the veteran has a need for aid 
and attendance, under 38 C.F.R. § 3.351(b) and (c), the Board 
notes that the veteran is not shown to be helpless or so 
limited in performing the activities of daily living as to 
require the aid and attendance of another person.  In fact, 
on the VA examination the veteran reported that he took care 
of his elderly mother, did all the cooking and cleaning, did 
some yard work, and did small jobs around the house.  The 
examiner noted that the veteran did not require an attendant 
or home health nurse to come into the house to assist him.  
Moreover, the evidence of record also shows that the veteran 
is not blind and is not in a nursing home.  38 C.F.R. 
§ 3.351(c).

Pursuant to 38 C.F.R. § 3.352(a), determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In that 
regard, the veteran reported he did all his own personal 
hygiene.  He did not have any special prosthetic or 
orthopedic appliances.  Furthermore, although the veteran 
indicated that he was "not sure" if he could protect himself 
from the hazards of his daily environment due to his 
disabilities, he indicated that he could get up and walk 
approximately half a mile, and he had a car which he used 
almost everyday.  Thus, the evidence of record does not 
demonstrate that the veteran's disabilities necessitate the 
regular aid and attendance of another person.  38 C.F.R. 
§§ 3.351(b),(c), 3.352(a); Turco, supra.  

Insofar as housebound benefits are concerned, the controlling 
law and regulations require that the claimant have a single 
disability rated or ratable at 100 percent as a prerequisite 
to such benefits, and additional disability rated at 60 
percent or be permanently housebound by reason of disability.  
In the present case, the veteran does not have a single 
disability rated or ratable at 100 percent and it is not 
otherwise alleged.  Furthermore, he is not shown to be 
housebound in fact.  38 U.S.C.A. §§ 1502(c), 1521(e).  The 
evidence of record reflects that he can walk up to a half 
mile without the assistance of another, and he has his own 
car and uses it almost every day.  Therefore, he does not 
meet the prerequisites for finding that he is entitled to 
housebound benefits.  

Based on a review of all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim and that special monthly pension based on 
the need for regular aid and attendance or at the housebound 
rate is not warranted.

Applicability of the Veterans Claims Assistance Act of 2000

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  The veteran has been 
notified in the February 2000 rating decision and the July 
2000 statement of the case of what would be necessary, 
evidentiary wise, for the grant of entitlement to special 
monthly pension benefits based on the need for regular aid 
and attendance or on housebound status.  Moreover, in an 
April 2001 letter, the RO advised the veteran of the VCAA and 
provided the veteran the opportunity to submit any additional 
evidence.  The Board therefore concludes that the discussions 
in the rating decision, the statement of the case, and the 
RO's letter adequately informed the veteran of the 
information and evidence needed to substantiate this claim, 
and complied with VA's notification requirements.  Thus, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  In that 
regard, the Board notes that the veteran has not reported any 
additional evidence pertaining to his claim.  The Board 
notes, however, that the RO has provided the necessary 
assistance to the veteran by scheduling him for an 
examination to assess his need for regular aid and attendance 
or whether he meets the criteria for housebound status.  
Thus, the duty to assist has been satisfied.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Special monthly pension based on the need for regular aid and 
attendance or on housebound status is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

